EXHIBIT 20 Press release dated November 10, 2009 For Immediate Release November 10, 2009 BOWL AMERICA REPORTS SUMMER QUARTER PROFIT Bowl America Incorporated today reported a profit for its seasonally slow summer quarter ended September 27, 2009, although it was a decline from the prior year’s first quarter profit of $.02 per share. Bowling competes with other recreation activities including play-at-home games.The continuing economic downturn has influenced the public’s caution in spending on other than essentials.The Company has built cash reserves to weather such conditions, but negligible interest rates have reduced income from those reserves. Tomorrow the Company will pay a regular quarterly dividend of $.155, a 3% increase over the prior year quarterly dividend and 7% higher than the equivalent period two years ago.The Company is hopeful that it will be able to make this the 38th consecutive year in its long history of increased regular annual dividends. Bowl America operates 19 bowling centers and its Class A Common Stock trades on the NYSE Amex Exchange with the symbol BWLA.A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available at the Company’s web sitewww.bowlamericainc.com. * BOWL AMERICA INCORPORATED Results of Operations (Unaudited) Thirteen Thirteen Weeks Ended Weeks Ended 09/27/09 09/28/08 Operating Revenues Bowling and other $ 4,326,333 $ 4,736,984 Food, beverage and merchandise sales 1,748,877 1,896,956 6,075,210 6,633,940 Operating expenses excluding depreciation and amortization 5,730,650 6,162,706 Depreciation and amortization 458,250 464,641 Interest and dividend income 136,129 182,377 Earnings before taxes 22,439 188,970 (1) Net Earnings $ 14,639 $ 122,970 Weighted average shares outstanding $ 5,141,077 $ 5,135,690 EARNINGS PER SHARE .00 .02 (1) Includes $60,000 in expected insurance recovery for the thirteen weeks ended
